Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 1 of 21



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION


   JEROME NEWBERRY, individually and on
   behalf of all other persons similarly situated,

                  Plaintiff,                                 CIVIL ACTION NO. 1:18-cv-24738

   VS.

   FIORELLA INSURANCE AGENCY, INC.,

                  Defendant


                   PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT

         JEROME NEWBERRY (“Plaintiff”), individually and on behalf of all other persons similarly

  situated, brings this Class Action Complaint and Demand for Jury Trial (“Complaint”) against

  Defendant FIORELLA INSURANCE AGENCY, INC. (referred herein as “Defendant”) to stop

  Defendant’s practice of making unsolicited telemarketing calls to the telephones of consumers

  nationwide, and to obtain redress for all persons injured by its conduct. Plaintiff, for his Complaint,

  alleges as follows upon personal knowledge as to herself and his own acts and experiences, and,

  as to all other matters, upon information and belief, including investigation conducted by his

  attorney.

                                          INTRODUCTION

         1.      Defendant is a regional insurance company based in Stuart, Florida. In an effort to

  solicit potential customers, Defendant recruited, or employed call centers which began making

  telephone calls, en masse, to consumers across the country. On information and belief, Defendant

  and or its agents purchase leads from multiple lead generators that obtain consumer contact and

  demographic information from a number of sources.

  PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 1 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 2 of 21



         2.      Defendant conducted wide scale telemarketing campaigns and repeatedly made

  unsolicited calls to consumers’ telephones—whose numbers appear on the National Do Not Call

  Registry—without consent, and with a pre-recorded voice, all in violation of the Telephone

  Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”).

         3.      The TCPA was enacted to protect consumers from unsolicited telephone calls

  exactly like those alleged in this case. In response to Defendant’s unlawful conduct, Plaintiff files

  the instant lawsuit and seek an injunction requiring Defendant to cease all unsolicited telephone

  calling activities to consumers registered on the National Do Not Call Registry (“DNC”), and an

  award of statutory damages to the members of the Class under the TCPA up to $500.00 per

  violation, together with court costs, reasonable attorneys’ fees, and treble damages (for knowing

  and/or willful violations).

         4.      By making the telephone calls at issue in this Complaint, Defendant caused Plaintiff

  and the members of a putative Class of consumers (defined below) actual harm, including the

  aggravation, nuisance, and invasion of privacy that necessarily accompanies the receipt of

  unsolicited and harassing telephone calls, as well as the monies paid to their carriers for the receipt

  of such telephone calls.

                                               PARTIES

         5.      Plaintiff JEROME NEWBERRY is a natural person and citizen of Florida.

         6.      Defendant FIORELLA INSURANCE AGENCY, INC. is a corporation organized and

  existing under the laws of the State of Florida, with its headquarters located in Florida. Defendant

  may be served by serving its Registered Agent, Evelyn Bassion, 515 SE Central Parkway, Stuart,

  FL 34996.

         7.      Plaintiff does not yet know the identity of Defendant’s employees/agents that had


  PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 2 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 3 of 21



  direct, personal participation in or personally authorized the conduct found to have violated the

  statute, and were not merely tangentially involved. They will be named, as numerous District

  Courts have found that individual officers/principals of corporate entities may be personally liable

  (jointly and severally) under the TCPA if they had direct, personal participation in or personally

  authorized the conduct found to have violated the statute, and were not merely tangentially

  involved. Texas v. American Blastfax, Inc., 164 F.Supp.2d 892, 899 (W.D. Tex. 2001) (“American

  Blastfax”); Sandusky Wellness Center, LLC v. Wagner Wellness, Inc., 2014 WL 1333472, at * 3

  (N.D. Ohio March 28, 2014); Maryland v. Universal Elections, 787 F.Supp.2d 408, 415-16 (D.Md.

  2011) (“Universal Elections”); Baltimore-Washington Tel Co. v. Hot Leads Co., 584 F.Supp.2d

  736, 745 (D.Md. 2008); Covington & Burling v. Int’l Mktg. & Research, Inc., 2003 WL 21384825,

  at *6 (D.C.Super Apr. 17, 2003); Chapman v. Wagener Equities, Inc. 2014 WL 540250, at *16-17

  (N.D.Ill. Feb. 11, 2014); Versteeg v. Bennett, Deloney & Noyes, P.C., 775 F.Supp.2d 1316, 1321

  (D.Wy.2011) (“Versteeg”). Upon learning of the identities of said individuals, Plaintiff will move

  to amend to name the individuals as Defendant.

         8.      Whenever in this complaint it is alleged that Defendant committed any act or

  omission, it is meant that the Defendant’s officers, directors, vice-principals, agents, servants, or

  employees, subsidiaries, or affiliates committed such act or omission and that at the time such act

  or omission was committed, it was done with the full authorization, ratification or approval of

  Defendant, or was done in the routine normal course and scope of employment of the Defendant’s

  officers, directors, vice-principals, agents, servants, or employees.

                                     JURISDICTION & VENUE

         9.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as this action

  arises under the TCPA, which is a federal statute.


  PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 3 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 4 of 21



          10.    The Court has personal jurisdiction over Defendant because it conducts significant

  business in this District, and the unlawful conduct alleged in this Complaint occurred in, was

  directed to, and/or emanated from this District.

          11.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the

  wrongful conduct giving rise to this case occurred in, was directed to, and/or emanated from this

  District.

                               LEGAL BASIS FOR THE CLAIMS

          12.    In 1991, Congress enacted the TCPA to regulate the explosive growth of the

  telemarketing industry. In doing so, Congress recognized that “[u]nrestricted telemarketing…can

  be an intrusive invasion of privacy…” Telephone Consumer Protection Act of 1991, Pub. L. No.

  102-243 § 2(5) (1991) (codified at 47 U.S.C. § 227).

          13.    Specifically, the TCPA restricts telephone solicitations (i.e., telemarketing) and the

  use of automated telephone equipment. The TCPA limits the use of automatic dialing systems,

  artificial or prerecorded voice messages, SMS text messages, and fax machines. It also specifies

  several technical requirements for fax machines, autodialers, and voice messaging systems—

  principally with provisions requiring identification and contact information of the entity using the

  device to be contained in the message.

          14.    In its initial implementation of the TCPA rules, the FCC included an exemption to

  its consent requirement for prerecorded telemarketing calls. Where the caller could demonstrate

  an “established business relationship” with a customer, the TCPA permitted the caller to place pre-

  recorded telemarketing calls to residential lines. The new amendments to the TCPA, effective

  October 16, 2013, eliminate this established business relationship exemption. Therefore, all pre-




  PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 4 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 5 of 21



  recorded telemarketing calls to residential lines and wireless numbers violate the TCPA if the

  calling party does not first obtain express written consent from the called party.

          15.      As of October 16, 2013, unless the recipient has given prior express written

  consent, 1 the TCPA and Federal Communications Commission (FCC) rules under the TCPA

  generally:

                   ●   Prohibits solicitors from calling residences before 8 a.m. or after 9 p.m.,

                       local time.

                   ●   Requires solicitors provide their name, the name of the person or entity

                       on whose behalf the call is being made, and a telephone number or

                       address at which that person or entity may be contacted.

                   ●   Prohibits solicitations to residences that use an artificial voice or a

                       recording.

                   ●   Prohibits any call or text made using automated telephone equipment or

                       an artificial or prerecorded voice to a wireless device or telephone.

                   ●   Prohibits any call made using automated telephone equipment or an

                       artificial or prerecorded voice to an emergency line (e.g., “911”), a

                       hospital emergency number, a physician’s office, a hospital/health care

                       facility/elderly room, a telephone, or any service for which the recipient

                       is charged for the call.




      1
         Prior express written consent means “an agreement, in writing, bearing the signature of the person
  called that clearly authorizes the seller to deliver or cause to be delivered to the person called advertisements
  or telemarketing messages using an automatic telephone dialing system or an artificial or prerecorded voice,
  and the telephone number to which the signatory authorizes such advertisements or telemarketing messages
  to be delivered. 47 C.F.R. § 64.1200(f)(8).

  PLAINTIFF’S ORIGINAL COMPLAINT                                                                     PAGE 5 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 6 of 21



                  ●   Prohibits autodialed calls that engage two or more lines of a multi-line

                      business.

                  ●   Prohibits unsolicited advertising faxes.

                  ●   Prohibits certain calls to members of the Do-Not-Call Registry

            16.   Furthermore, in 2008, the FCC held that “a creditor on whose behalf an autodialed

  or prerecorded message call is made to a wireless number bears the responsibility for any violation

  of the Commission’s rules.” In re Rules and Regulations Implementing the Telephone Consumer

  Protection Act, Declaratory Ruling on Motion by ACA International for Reconsideration, 23 FCC

  Rcd. 559, 565, ¶ 10 (Jan. 4, 2008); Birchmeier v. Caribbean Cruise Line, Inc., 2012 WL 7062748

  (Dec. 31, 2012).

            17.   Accordingly, the entity can be liable under the TCPA for a call made on its behalf,

  even if the entity did not directly place the call. Under those circumstances, the entity is deemed

  to have initiated the call through the person or entity.

            18.   There are just a handful of elements need to be proven for violations of the Do Not

  Call provision of the TCPA.

  A.        DO NOT CALL VIOLATIONS OF THE TCPA

            19.   More Than One Call within Any 12 Month Period. 47 U.S.C. § 227(c) provides that

  any “person who has received more than one telephone call within any 12-month period by or on

  behalf of the same entity in violation of the regulations prescribed under this subsection may”

  bring a private action based on a violation of said regulations, which were promulgated to protect

  telephone subscribers’ privacy rights to avoid receiving telephone solicitations to which they

  object.




  PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 6 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 7 of 21



         20.     Calls to Residential Lines on the Do Not Call List. The TCPA’s implementing

  regulation—47 C.F.R. § 64.1200(c)—provides that “[n]o person or entity shall initiate any

  telephone solicitation” to “[a] residential telephone subscriber who has registered his or his

  telephone number on the national do-not-call registry of persons who do not wish to receive

  telephone solicitations that is maintained by the federal government.” See 47 C.F.R. § 64.1200(c).

         21.     Or, Wireless Lines on the Do Not Call List. Owners of wireless telephone numbers

  (aka mobile or cellular phones) receive the same protections from the Do Not Call provision as

  owners or subscribers of wireline (“landline”) phone numbers. 47 C.F.R. § 64.1200(e), provides

  that 47 C.F.R. §§ 64.1200(c) and (d) “are applicable to any person or entity making telephone

  solicitations or telemarketing calls to wireless telephone numbers to the extent described in the

  Commission’s Report and Order, CG Docket No. 02-278, FCC 03-153, ‘Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991,’” which the Report and Order, in

  turn, provides as follows:

         The Commission’s rules provide that companies making telephone solicitations to
         residential telephone subscribers must comply with time of day restrictions and
         must institute procedures for maintaining do-not-call lists. For the reasons
         described above, we conclude that these rules apply to calls made to wireless
         telephone numbers. We believe that wireless subscribers should be afforded the
         same protections as wireline subscribers.

         22.     The Affirmative Defense of Prior Express Consent. Defendant has the burden to

  prove it has obtained the subscriber’s prior express invitation or permission. Such permission must

  be evidenced by a signed, written agreement between the consumer and seller which states that

  the consumer agrees to be contacted by this seller and includes the telephone number to which the

  calls may be placed. 47 C.F.R. § 64.1200(c)(2)(ii).




  PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 7 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 8 of 21



                             COMMON FACTUAL ALLEGATIONS

         23.     Defendant is a regional insurance company based in Stuart, Florida. In an effort to

  solicit potential students, Defendant recruited, or employed call centers which began making

  telephone calls, en masse, to consumers across the country. On information and belief, Defendant

  and or its agents purchase leads from multiple lead generators that obtain consumer contact and

  demographic information from a number of sources.

         24.     In Defendant’s overzealous attempt to market its services, it placed phone calls to

  consumers, using an artificial or pre-recorded voice, who never provided consent to call and to

  consumers having no relationship with Defendant. Worse yet, Defendant placed repeated and

  unwanted calls to consumers whose phone numbers are listed on the National Do Not Call

  Registry. Consumers place their phone numbers on the Do Not Call Registry for the express

  purpose of avoiding unwanted telemarketing calls like those alleged here.

         25.     Defendant knowingly made these telemarketing calls without the prior express

  written consent of the call recipients, and knowingly continue to call them after requests to stop.

  As such, Defendant not only invaded the personal privacy of Plaintiff and members of the putative

  Class, but also intentionally and repeatedly violated the TCPA.

                       FACTS SPECIFIC TO PLAINTIFF NEWBERRY

         26.     On or about October 15, 2014, Plaintiff registered his cellular phone number with

  the area code (724) and ending in 4518 with the National Do Not Call Registry.

         27.     During the 2016 and 2017, Plaintiff began to receive calls on his cellular telephone

  from the number (772) 223-4464, offering insurance products.




  PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 8 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 9 of 21



         28.     Plaintiff is the regular carrier and exclusive user of the telephone assigned the

  number ending in 4518. The number is assigned to a cellular telephone service for which Plaintiff

  is charged for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

         29.     Plaintiff never had a business relationship with Defendant. Plaintiff has been with

  his current insurance provider for years and was not shopping for insurance of any kind.

         30.     Plaintiff never provided Defendant with prior consent written invitation to contact

  his on his phone via a text message or a telephone call.

         31.     Nonetheless, Defendant called Plaintiff dozens of times on his phone during a

  twelve-month period. Defendant always called Plaintiff using an artificial or pre-recorded voice

  for the purpose of marketing insurance products to his.

         32.     Defendant’s unsolicited telemarketing calls caused Plaintiff extreme aggravation

  and occupied his telephone line.

         33.     Plaintiff has reason to believe Defendant called thousands of telephone customers

  listed on the DNC to market their products and services.

         34.     Plaintiff’s overriding interest is ensuring Defendant ceases all illegal telemarketing

  practices and compensates all members of the Plaintiff Class for invading their privacy in the

  manner the TCPA was contemplated to prevent.

         35.     In order to redress injuries caused by Defendant’s violations of the TCPA, Plaintiff,

  on behalf of herself and a class of similarly situated individuals, brings suit under the TCPA, 47

  U.S.C. § 227, et seq., which prohibits certain unsolicited voice and text calls to cell phones.

         36.     On behalf of the Plaintiff Class, Plaintiff seeks an injunction requiring Defendant

  to cease all illegal telemarketing and spam activities and an award of statutory damages to the class

  members, together with costs and reasonable attorneys’ fees.


  PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 9 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 10 of 21



                                               STANDING

           37.     Plaintiff has standing to bring this suit on behalf of herself and the members of the

   class under Article III of the United States Constitution because Plaintiff’s claims states: (a) a valid

   injury in fact; (b) an injury which is traceable to the conduct of Defendant; and (c) is likely to be

   redressed by a favorable judicial decision. See Spokeo v. Robins, 578 U.S. __ (2016) at 6; Lujan v.

   Defenders of Wildlife, 504 U.S. 555, 560 (1992).

   A.     INJURY IN FACT

           38.     Plaintiff has standing to bring this suit on behalf of herself and the members of the

   class under Article III of the United States Constitution because Plaintiff’s claims states: (a) a valid

   injury in fact; (b) an injury which is traceable to the conduct of Defendant; and (c) is likely to be

   redressed by a favorable judicial decision. See Spokeo v. Robins, 578 U.S. __ (2016) at 6; Robins

   v. Spokeo, 867 F.3d 1108 (9th Cir. 2017) (cert denied. 2018 WL 491554, U.S., Jan. 22 2018);

   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); and Chen v. Allstate Inc. Co., 819 F.3d

   1136 (9th Cir. 2016).

           39.     Plaintiff’s injury must be both “concrete” and “particularized” in order to satisfy

   the requirements of Article III of the Constitution. (Id.)

           40.     For an injury to be concrete it must be a de facto injury, meaning it actually exists.

   In the present case, Plaintiff took the affirmative step of enrolling on the National Do-Not-Call

   Registry for the purpose of preventing marketing calls to his telephone. Such telemarketing calls

   are a nuisance, an invasion of privacy, and an expense to Plaintiff. See Soppet v. enhanced

   Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012). All three of these injuries are present in

   this case. (See also Chen v. Allstate Inc. Co., 819 F.3d 1136 (9th Cir. 2016).)

           41.     Furthermore, the Third Circuit recently stated, Congress found that “[u]nsolicited


   PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 10 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 11 of 21



   telemarketing phone calls or text messages, by their nature, invade the privacy and disturb the

   solitude of their recipients,” Van Patten, 847 F.3d at 1043, and sought to protect the same interests

   implicated in the traditional common law cause of action. Put differently, Congress was not

   inventing a new theory of injury when it enacted the TCPA. Rather, it elevated a harm that, while

   “previously inadequate in law,” was of the same character of previously existing “legally

   cognizable injuries.” Spokeo, 136 S.Ct. at 1549. Spokeo addressed, and approved, such a choice

   by Congress. Susinno v. Work Out World Inc., No. 16-3277, 2017 WL 2925432, at *4 (3d Cir.

   July 10, 2017).

            42.      For an injury to be particularized means that the injury must affect the Plaintiff in

   a personal and individual way. See Spokeo at 7. Furthermore, Plaintiff is the individual who pays

   for the phone, and is the regular carrier and user of the phone. All of these injuries are particular

   to Plaintiff.

   B.        TRACEABLE TO THE CONDUCT OF EACH SEPARATE DEFENDANT

            43.      Plaintiff must allege at the pleading stage of the case facts to show that his injury

   is traceable to the conduct of Defendant. In this case, Plaintiff satisfies this requirement by alleging

   that Defendant, and/or agent of Defendant on behalf of Defendant, placed illegal calls to Plaintiff’s

   phone.

            44.      In the instant case, Defendant placed dozens of calls to Plaintiff’s wireless/cellular

   phone in 2016.

   C.       INJURY LIKELY TO BE REDRESSED BY A FAVORABLE JUDICIAL OPINION

            45.      The third prong to establish standing at the pleadings phase requires Plaintiff to

   allege facts to show that the injury is likely to be redressed by a favorable judicial opinion. In the

   present case, Plaintiff’s Prayer for Relief includes a request for damages for each call made by


   PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 11 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 12 of 21



   Defendant, as authorized by statute in 47 U.S.C. § 227. The statutory damages were set by

   Congress and specifically redress the financial damages suffered by Plaintiff and the members of

   the putative class. Furthermore, Plaintiff’s Prayer for Relief requests injunctive relief to restrain

   Defendant from the alleged abusive practices in the future. The award of monetary damages and

   the order for injunctive relief redress the injuries of the past, and prevent further injury in the

   future.

             46.      Because all standing requirements of Article III of the U.S. Constitution have been

   met, as laid out in Spokeo, Inc. v. Robins, 578 U.S. ___ (2016) and in the context of a TCPA claim,

   as explained by the Ninth Circuit in Chen v. Allstate Inc. Co., 819 F.3d 1136 (9th Cir. 2016),

   Plaintiff have standing to sue Defendant on the stated claims.

                                      CLASS ACTION ALLEGATIONS

   A.        CLASS ALLEGATIONS

             47.      Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(a), (b)(2),

   and (b)(3) on behalf of themselves and the following class defined as follows (the “Class”):

                   “DNC 2 Class”: All individuals in the United States who: (1) received more
                   than one telephone call made by or on behalf of Defendant within a 12-
                   month period; (2) to a telephone number that had been registered with the
                   National Do Not Call Registry for at least 30 days.

                   Artificial Or Prerecorded Voice Class: All individuals in the United
                   States who received a call made by or on behalf of Defendant to the
                   individual’s cellular or residential telephone through the use of an artificial
                   or pre-recorded voice, from October 16, 2013 to the date that class notice is
                   disseminated.

             48.      The following individuals are excluded from the Class: (1) any Judge or Magistrate

   presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,


        2
        “DNC” referenced herein refers to the National Do Not Call Registry, established pursuant to 47
   U.S.C. 227(c) and the regulations promulgated by the Federal Communications Commission (“FCC”).

   PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 12 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 13 of 21



   parents, successors, predecessors, and any entity in which Defendant or its parents have a

   controlling interest, and its current or former employees, officers, and directors; (3) Plaintiff’s

   counsel and Defendant’s counsel; (4) persons who properly execute and file a timely request for

   exclusion from the Class; (5) the legal representatives, successors or assigns of any such excluded

   persons; (6) persons whose claims against Defendant have been fully and finally adjudicated

   and/or released; and (7) persons for whom Defendant has proof of legally sufficient consent to call

   those persons.

           49.      This suit seeks only damages, statutory penalties, and injunctive relief for recovery

   of economic injury on behalf of the Class, and it expressly is not intended to request any recovery

   for personal injury and claims related thereto.

           50.      Plaintiff reserves the right to expand the Class definitions to seek recovery on behalf

   of additional persons as warranted as facts are learned in further investigation and discovery.

           51.      Plaintiff and members of the Class were harmed by Defendant’s acts in at least the

   following ways: Defendant, either directly or through agents, illegally contacted Plaintiff and the

   Class members via their telephones, after Plaintiff and the Class members took the affirmative step

   of registering their numbers on the DNC, and/or contacted Plaintiff and members of the Class

   using a pre-recorded voice for telemarketing purposes without first obtaining prior express

   consent.

   B.      NUMEROSITY

           52.      The exact size of the Class is unknown and not available to Plaintiff at this time,

   but it is clear individual joinder is impracticable.

           53.      On information and belief, Defendant made telephone calls to thousands of

   consumers who fall into the definition of the Class. Members of the Class can be easily identified


   PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 13 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 14 of 21



   through Defendant’s records.

   C.     COMMONALITY AND PREDOMINANCE

          54.     There are many questions of law and fact common to the claims of Plaintiff and the

   Class, and those questions predominate over any questions that may affect individual members of

   the Class.

          55.     Common questions for the Class include, but are not necessarily limited to the

   following:

                  (a)    Whether Defendant’s conduct violated the TCPA;

                  (b)    Whether Defendant systematically made telephone calls to consumers who

                         did not previously provide Defendant and/or their agents with express

                         written invitation;

                  (c)    Whether Defendant systematically made telephone calls to consumers

                         whose telephone numbers were registered with the National Do Not Call

                         Registry;

                  (d)    Whether members of the Class are entitled to treble damages based on the

                         willfulness of Defendant’s conduct;

                  (e)    Whether Defendant and its agents should be enjoined from engaging in such

                         conduct in the future.

   D.     TYPICALITY

          56.     Plaintiff’s claims are typical of the claims of the other members of the Class.

          57.     Plaintiff and the Class sustained damages as a result of Defendant’s uniform

   wrongful conduct during transactions with Plaintiff and the Class.




   PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 14 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 15 of 21



   E.     ADEQUATE REPRESENTATION

          58.     Plaintiff will fairly and adequately represent and protect the interests of the Class,

   and has retained counsel competent and experienced in complex class actions.

          59.     Plaintiff has no interest antagonistic to those of the Class, and Defendant has no

   defenses unique to Plaintiff.

   F.     POLICIES GENERALLY APPLICABLE TO THE CLASS

          60.     This class action is appropriate for certification because the Defendant has acted or

   refused to act on grounds generally applicable to the Class as a whole, thereby requiring the Court’s

   imposition of uniform relief to ensure compatible standards of conduct toward the Class members,

   and making final injunctive relief appropriate with respect to the Class as a whole.

          61.     Defendant’s practices challenged herein apply to and affect the Class’ members

   uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with respect

   to the Class as a whole, not on facts or law applicable only to Plaintiff.

   G.     SUPERIORITY

          62.     This case is also appropriate for class certification because class proceedings are

   superior to all other available methods for the fair and efficient adjudication of this controversy

   given that joinder of all parties is impracticable.

          63.     The damages suffered by the individual members of the Class will likely be

   relatively small, especially given the burden and expense of individual prosecution of the complex

   litigation necessitated by Defendant’s actions.

          64.     Thus, it would be virtually impossible for the individual members of the Class to

   obtain effective relief from Defendant’s misconduct.

          65.     Even if members of the Class could sustain such individual litigation, it would still


   PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 15 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 16 of 21



   not be preferable to a class action, because individual litigation would increase the delay and

   expense to all parties due to the complex legal and factual controversies presented in this

   Complaint.

          66.     By contrast, a class action presents far fewer management difficulties and provides

   the benefits of single adjudication, economy of scale, and comprehensive supervision by a single

   court. Economies of time, effort and expense will be fostered, and uniformity of decisions ensured.

                                    FIRST CAUSE OF ACTION
                                 VIOLATION OF TCPA, 47 U.S.C. § 227
                                          (“DNC Claim”)

          67.     Plaintiff re-allege and incorporates by reference each preceding paragraph as

   though set forth at length herein.

          68.     47 U.S.C. § 227(c) provides that any “person who has received more than one

   telephone call within any 12-month period by or on behalf of the same entity in violation of the

   regulations prescribed under this subsection may” bring a private action based on a violation of

   said regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

   receiving telephone solicitations to which they object.

          69.     The TCPA’s implementing regulation—47 C.F.R. § 64.1200(c)—provides that

   “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential telephone

   subscriber who has registered his or his telephone number on the national do-not-call registry of

   persons who do not wish to receive telephone solicitations that is maintained by the federal

   government.” See 47 C.F.R. § 64.1200(c).

          70.     47 C.F.R. § 64.1200(e), provides that 47 C.F.R. §§ 64.1200(c) and (d) “are

   applicable to any person or entity making telephone solicitations or telemarketing calls to wireless

   telephone numbers to the extent described in the Commission’s Report and Order, CG Docket No.


   PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 16 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 17 of 21



   02-278, FCC 03-153, ‘Rules and Regulations Implementing the Telephone Consumer Protection

   Act of 1991,’” which the Report and Order, in turn, provides as follows:

          The Commission’s rules provide that companies making telephone solicitations to
          residential telephone subscribers must comply with time of day restrictions and
          must institute procedures for maintaining do-not-call lists. For the reasons
          described above, we conclude that these rules apply to calls made to wireless
          telephone numbers. We believe that wireless subscribers should be afforded the
          same protections as wireline subscribers.

          71.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

   telephone solicitations to wireless and residential telephone subscribers such as Plaintiff and the

   DNC Class members who registered their respective telephone numbers on the National Do Not

   Call Registry, a listing of persons who do not wish to receive telephone solicitations that is

   maintained by the federal government. These consumers requested to not receive calls from

   Defendant, as set forth in 47 C.F.R. § 64.1200(d)(3).

          72.     Defendant made more than one unsolicited telephone call to Plaintiff and members

   of the Class within a 12-month period without their prior express consent to place such calls.

   Plaintiffs and members of the DNC Class never provided any form of consent to receive telephone

   calls from Defendant.

          73.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the DNC Class

   members received more than one telephone call in a 12-month period made by or on behalf of

   Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

   conduct as alleged herein, Plaintiff and the DNC Class suffered actual damages and, under section

   47 U.S.C. § 227(c), are each entitled, inter alia, to receive up to $500 in damages for such

   violations of 47 C.F.R. § 64.1200.




   PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 17 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 18 of 21



          74.     To the extent Defendant’s misconduct is determined to be willful and knowing, the

   Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

   recoverable by the members of the Class.

                                  FIRST CAUSE OF ACTION
                   (VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT,
                                       47 U.S.C. ET SEQ.)

          75.     Plaintiff hereby incorporates by reference and re-alleges each and every allegation

   set forth in each and every preceding paragraph of this Complaint, as though fully set forth herein.

          76.     Defendant called Plaintiff dozens of times using an artificial or pre-recorded voice

   without first obtaining his express consent.

          77.     The foregoing acts and omission of Defendant constitute numerous and multiple

   violations of the TCPA, including but not limited to each and every one of the above cited

   provisions of 47 U.S.C. § 227, et seq. and 47 C.F.R. §64.1200, et seq.

          78.     As a result of Defendant’s violations of 47 U.S.C. § 227, et seq., and 47 C.F.R.

   §64.1200, et seq., Plaintiff and the Class Members are entitled to an award of $500.00 in statutory

   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

          79.     Plaintiff and the Class members are also entitled to and seek injunctive relief

   prohibiting such conduct in the future.




   PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 18 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 19 of 21



                                SECOND CAUSE OF ACTION
                            (KNOWING AND/OR WILLFUL VIOLATION OF
                   THE TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. ET SEQ.)

          80.      Plaintiff hereby incorporates by reference and re-alleges each and every allegation

   set forth in each and every preceding paragraph of this Complaint, as though fully set forth herein.

           81.     Defendant called Plaintiff dozens of times using an artificial or pre-recorded voice

   without first obtaining his express consent.

          82.      The foregoing acts and omissions of Defendant constitute numerous and multiple

   knowing and/or willful violations of the TCPA, including but not limited to each and every one of

   the above cited provisions of 47 U.S.C. § 227, et seq. and 47 C.F.R. §64.1200, et seq.

          83.      As a result of Defendant’s violations of 47 U.S.C. § 227, et seq., and 47 C.F.R.

   §64.1200, et seq. Plaintiff and the Class Members are entitled to an award of $1,500.00 in statutory

   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

   227(b)(3)(C).

          84.      Plaintiff and the Class members are also entitled to and seek injunctive relief

   prohibiting such conduct in the future.

                                          ATTORNEY’S FEES

           85.     Each and every allegation contained in the foregoing paragraphs is re-alleged as if

   fully rewritten herein.

           86.     Plaintiff is entitled to recover reasonable attorney fees under Rule 23 of the Federal

   Rules of Civil Procedure, and requests the attorneys’ fees be awarded.

                                             JURY DEMAND

           87.     Plaintiff, individually and on behalf of the Class, demands a jury trial on all issues

   triable to a jury.


   PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 19 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 20 of 21



                                        PRAYER FOR RELIEF

             WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following

   relief:

                    (a)    An order certifying the DNC Class as defined above, appointing Plaintiff as

                           the representative of the Class, and appointing his counsel, HUGHES

                           ELLZEY, LLP as lead Class Counsel;

                    (b)    An order certifying the Artificial or Pre-Recorded Voice Class as defined

                           above, appointing Plaintiff as the representative of the Class, and appointing

                           his counsel, HUGHES ELLZEY, LLP as lead Class Counsel;

                    (c)    An award of actual and statutory damages for each and every negligent

                           violation to each member of the Class pursuant to 47 U.S.C. § 227(b)(3)(B);

                    (d)    An award of actual and statutory damages for each and every knowing

                           and/or willful violation to each member of the Class pursuant to 47 U.S.C

                           § 227(b)(3)(B);

                    (e)    An injunction requiring Defendant and Defendant’s agents to cease all

                           unsolicited telephone calling activities, and otherwise protecting the

                           interests of the Class, pursuant to 47 U.S.C. § 227(b)(3)(A);

                    (f)    Pre-judgment and post-judgment interest on monetary relief;

                    (g)    An award of reasonable attorneys’ fees and court costs; and

                    (h)    All other and further relief as the Court deems necessary, just, and proper.




   PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 20 OF 21
Case 1:18-cv-24738-KMW Document 1 Entered on FLSD Docket 11/13/2018 Page 21 of 21



   Dated: November 13, 2018.               Respectfully submitted,


                                           /s/ Raymond Dieppa
                                           Raymond R. Dieppa
                                           Florida Bar No. 27690
                                           FLORIDA LEGAL, LLC
                                           261 Northeast First St., Suite 502
                                           Miami, Florida 33132
                                           Phone: (305) 901-2209
                                           Fax: (786) 870-4030
                                           E-Mail: ray.dieppa@floridalegal.law

                                           W. Craft Hughes*
                                           Texas State Bar No. 24046123
                                           Jarrett L. Ellzey*
                                           Texas State Bar No. 24040864
                                           HUGHES ELLZEY, LLP
                                           Galleria Tower I
                                           2700 Post Oak Boulevard, Suite 1120
                                           Houston, TX 77056
                                           Tel: (713) 554-2377
                                           Fax: (888) 995-3335
                                           E-Mail: craft@hughesellzey.com
                                                   jarrett@hughesellzey.com
                                           *(Pro hac vice admission will be requested)


                                           Counsel for Plaintiff and the Putative Class




   PLAINTIFF’S ORIGINAL COMPLAINT                                          PAGE 21 OF 21
